                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                               Plaintiff,              )
                                                       )          JUDGMENT IN A
                                                       )          CIVIL CASE
v.                                                     )          CASE NO. 4:20-CV-44-D
                                                       )
MARSHA BENITA POWELL,                                  )
                                                       )
                               Defendant.              )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor of the Plaintiff
against the Defendant in the amount of $25,596.00 with judgment interest to be set at the current
judgment rate.


This Judgment Filed and Entered on May 29, 2020, and Copies To:
Asia J. Prince                                         (via CM/ECF electronic notification)
Marsha Benita Powell                                   (Sent to 703 Tower Hill Road Kinston, NC 28501 via
                                                       US Mail)




DATE:                                                  PETER A. MOORE, JR., CLERK
May 29, 2020                                           (By) /s/ Nicole Sellers
                                                                  Deputy Clerk




             Case 4:20-cv-00044-D Document 10 Filed 05/29/20 Page 1 of 1
